Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Heather M. Barnes, Attorney for Applicant, on February 17, 2022.
The application has been amended as follows: 
In the claims:
In line 2 of claim 2, --air-- has been inserted before “seeding” since an air seeding tool” has been previously set forth in line 2 of parent claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 of the instant application 16/670,308 are considered to define over the prior art of record (specifically Borkgren et al. US 2017/0086353 or Hui et al. US 2018/0134503) since the prior art of record (specifically Borkgen et al. US 2017/0086353 or Hui et al. US 2018/0134503) fails to teach or suggest “a restrictor component…configured to selectably move to restrict air flow…upon identification of a turning event” as recited in the third and second to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



February 17, 2022